Citation Nr: 1113691	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  08-22 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of an anterior fasciotomy, right leg.  

2.  Entitlement to a disability rating in excess of 10 percent for post-operative residuals of an anterior fasciotomy, left leg.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1998 to February 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision rendered by the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).  
 
In April 2010, the Veteran testified during a videoconference hearing before the undersigned.  A transcript of the proceeding is of record.  In May 2010, the Board remanded the matters on appeal for additional development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, it finds that a remand of this matter is necessary to ensure that the Veteran is afforded an adequate VA examination and to ensure compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The record reflects that the Veteran was treated for bilateral compartment syndrome during service.  She underwent a right and left anterior fasciotomy to relieve the pressure.  The Muskogee, Oklahoma RO established service connection for residuals of the bilateral anterior fasciotomies effective March 1, 2001.  Initial 10 percent ratings were assigned.  

The current appeal arises out of a June 2007 claim for increased ratings.  In essence, the Veteran contends that the disabilities should be rated as compartment syndrome and not as residuals of fasciotomies.  (See Transcript at 4.)  She describes the condition as resulting in pain, swelling, and nerve damage.  

This matter was remanded by the Board in May 2010 for a VA examination.  The examiner was asked to describe the current residuals of anterior fasciotomy and conduct range of motion studies.  The examination was conducted in July 2010.  While range of motion studies were performed, it remains unclear as to whether the Veteran has a current disability manifested by compartment syndrome or whether she has any residuals of the bilateral fasciotomies.  

For instance, while the examiner lists a diagnosis of "exertional compartment syndrome status post fasciotomy," no testing was performed to determine whether the Veteran has a current disability manifested by compartment syndrome.  Indeed, the Veteran specifically requested Stryker or compartment pressure testing to determine the presence of anterior compartment syndrome.  (See Transcript at 5.)  In addition, while the examiner noted the in-service history of bilateral fasciotomies, other than noting the presence of post-operative scars, no efforts were made to document any current residuals of the surgical procedures.  

The Board notes that a medical opinion must describe the disability in sufficient detail so the Board can make a fully informed evaluation of the disability.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  For these reasons, remand is required so that an additional VA opinion may be obtained. 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an orthopedic examination to determine the presence, if any, of bilateral anterior compartment syndrome and the residuals of anterior fasciotomies.  

Tests to determine the presence of compartment syndrome must be performed, including any appropriate pressure testing or Stryker tests.  

Following such examination, the examiner should render an opinion as to the following: 

(a)  Does the Veteran have compartment syndrome of the bilateral lower extremities?  Why or why not?  

(b)  If compartment syndrome is diagnosed, what are the symptoms associated with the diagnosis?

(c)  What are the current residuals of the surgical fasciotomies performed during active duty service?  

(d)  If the Veteran has other lower extremity symptoms, including any neurological symptoms, are such due to the surgical fasciotomies, current residuals of compartment syndrome, or due to some other cause?  

2.  The RO/AMC must notify the Veteran that it is her responsibility to report for the examination(s) and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination(s) without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  

3.  The RO/AMC must review the examination report(s) to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient, the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above the RO/AMC must readjudicate the Veteran's claims for entitlement to ratings in excess of 10 percent for residuals of anterior fasciotomy of the right and left legs. 

If the either of the benefits sought on appeal remain denied, the Veteran and her representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

